SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30,2009 CCO Holdings, LLC CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) (Debtors - In - Possession as of March 27, 2009) Delaware Delaware (State or Other Jurisdiction of Incorporation or Organization) 333-112593 86-1067239 333-112593-01 20-0257904 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrants' telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On March 27, 2009, Charter Communications, Inc., (the “Company”), the indirect parent company of CCO Holdings, LLC and CCO Holdings Capital Corp.,its subsidiariesand certain of its affiliates filed voluntary petitions in the United States Bankruptcy Court for the Southern District of New York(the “Bankruptcy Court”) seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code. On September 30, 2009, the Company filed its Monthly Operating Report for August 2009 ("MOR") with the Bankruptcy Court.The MOR is available electronically on the Internet website of the Company's claims agent Kurtzman Carson Consultants, LLC, at www.kccllc.net/Charter, under the link "Monthly Operating Reports". Limitation on Incorporation by Reference In accordance with General Instruction B.2 of Form 8−K, the information in this Item 7.01 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, CCO Holdings, LLC and CCO Holdings Capital Corp. have duly caused this Current Report to be signed on their behalf by the undersigned hereunto duly authorized. CCO HOLDINGS,
